Citation Nr: 1508472	
Decision Date: 02/26/15    Archive Date: 03/11/15

DOCKET NO.  12-36 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an initial disability rating greater than 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial compensable disability for left ear hearing loss.

3.  Entitlement to an initial disability rating greater than 20 percent for lumbar spine degenerative disc disease.

4.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from July 1967 to June 1969.
      
This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Offices (RO) in Seattle, Washington.  

The Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in September 2014.  A transcript of this proceeding has been associated with the claims file.  

Additionally, with regard to the Veteran's PTSD claim, during the course of this appeal the Veteran has reported that his PTSD is a factor in his inability to maintain substantially gainful employment.  Specifically, during the September 2014 Travel Board hearing, the Veteran testified that while he works full time running his own automobile repair business, he only makes approximately $5,000 per year doing this and, thus, that his employment is neither substantial nor gainful.  The agency of original jurisdiction (AOJ) has not yet adjudicated a claim for a TDIU.  However, the Board finds that it properly has jurisdiction over a claim seeking entitlement to a TDIU, a claim part-and-parcel of the higher disability rating for PTSD, and the Board has included this claim on the title page.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (where there is evidence of unemployability raised by the record during a rating appeal period, the TDIU is an element of an initial rating or increased rating).

This appeal was processed using the Veteran Benefits Management System (VBMS) and Virtual VA paperless claims files.

A review of the claims file shows that the RO granted service connection for left ear hearing loss but denied service connection for right ear hearing loss by rating decision dated in August 2010.  This was due to the fact that the Veteran had hearing loss in the left ear pursuant to 38 C.F.R. § 3.385 but did not have hearing loss in the right ear pursuant to 38 C.F.R. § 3.385 in a July 2010 VA audilogical examination.  Subsequently, in November 2012 correspondence, the Veteran's wife requested that the Veteran's claim for service connection for right ear hearing loss be reconsidered as his hearing and worsened.  This claim has not yet been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to higher initial ratings for left ear hearing loss lumbar spine degenerative disc disease as well as the issue of entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

Since the grant of service connection, the Veteran's PTSD has been manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks as a result of depressed mood, anxiety, chronic sleep impairment, and difficulty in establishing and maintaining effective work and social relationships, without more severe manifestations that more nearly approximate occupational and social impairment with reduced reliability and productivity, occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.

CONCLUSION OF LAW

The criteria for an initial disability rating greater than 30 percent for PTSD have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the appellant's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

With regard to the PTSD claim adjudicated below, the Board observes that the Veteran has appealed with respect to the propriety of the initially assigned rating for his PTSD from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the United States Court of Appeals for Veterans Claims held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In this case, the Veteran's claim for service connection for PTSD was granted and an initial rating was assigned in the August 2010 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required as the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Relevant to the duty to assist, the Veteran's service treatment and personnel records, VA treatment records, and various private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  Therefore, the Board finds that VA's duty to assist with respect to obtaining records has been fulfilled. 
	
Additionally, the Veteran was afforded VA examinations in April 2010 and April 2014 to determine the nature and severity of his PTSD.  Neither the Veteran nor his representative has alleged that such VA examinations are inadequate for rating purposes.  The Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected PTSD as they include interviews with the Veteran, a review of the record, and full examinations, addressing the relevant rating criteria.  Moreover, neither the Veteran nor his representative has alleged that his disabilities have worsened in severity since the April 2014 VA examination.  Rather, they argue that the evidence reveals that the Veteran's disabilities have been more severe than the currently assigned ratings for the duration of the appeal period.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  
	
The Veteran was provided an opportunity to set forth his contentions during the September 2014 hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked. Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the September 2014 hearing, the undersigned noted the issues on appeal.  Additionally, testimony regarding the nature and severity of the Veteran's service-connected PTSD was solicited, to include the type and frequency of the symptoms he experiences as a result of such disability, as well as the impact such have on his daily life and employment.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  As for any outstanding records, the Veteran indicated during the September 2014 hearing that his only treatment was through VA and all available VA treatment records dated through April 2014 have been associated with the claims file.  While the Veteran indicated that he experienced a panic attack five years earlier at a hospital in Snodgrass and there are no records in the claims file from a private or VA hospital pertaining to this incident in the claims file, there are records in the claims file from a Dr. Snodgrass close to this period of time pertaining to a hospitalization for chest pain.  Specifically, a report of hospital discharge from Multicare Good Samaritan Hospital dated in August 2009 is of record and shows treatment for intermittent chest pain.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the instant case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim. 

	II.  Analysis

Disability evaluations are determined by the application of a schedule of ratings, which are based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  The governing regulations provide that the higher of two evaluations will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  

"Staged ratings" or separate ratings for separate periods of time may be assigned based on the facts found following the initial grant of service connection.  Fenderson v. West, 12 Vet. App. 119 (1999).  In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the veteran's disability. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Reasonable doubt as to the degree of disability will be resolved in the veteran's favor. 38 C.F.R. § 4.3.
	
The Veteran's PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  Under that code, a 30 percent disability rating is in order when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. Id.

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and the inability to establish and maintain effective relationships. Id.

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  A score of 71 to 80 indicates that, if symptoms are present at all, they are transient and expectable reactions to psychosocial stressors with no more than slight impairment in social and occupational functioning.  See Carpenter v. Brown, 8 Vet. App. 240, 242- 244 (1995).  GAF scores are generally used in examinations reports regarding veterans' psychiatric disabilities. 

Evidence relevant to the current level of severity of the Veteran's PTSD includes VA psychiatric examination reports dated in April 2010 and April 2014.  During the April 2010 VA examination, the Veteran reported that he began to experience significant symptoms of his PTSD after the 9/11 attacks and, since then, recalled traumatic events from his military service on a daily basis.  He avoided crowds and stated that his emotions were on "a very raw edge."  He reported that the symptoms were constant but also indicated that the symptoms had not affected his total daily functioning in any way.  However, the examiner indicated that the Veteran had controlled his behaviors but had suffered emotionally but had not been unable to sleep without medications for years.  Significantly, the Veteran reported trouble sleeping since 1967, specifically difficulty falling asleep and waking up throughout the night as well.  The Veteran denied any treatment for his PTSD but indicated that he would be starting therapy at VA in the near future.  

The Veteran reported having an "OK" relationship with his father and a good relationship with his mother.  He had four siblings with whom he got along.  He had been married for 40 years and he described his relationship with his wife as "wonderful."  He also had two grown sons and described his relationship with his sons as being "best friends."  In discussing the Veteran's PTSD stressors, the examiner noted that there was persistent, restricted range of affect.  The restricted range of affect was observable clinically.  The examiner also noted that, due to the traumatic in-service events, the Veteran had persistent difficulty falling or staying asleep and relied on nightly medication.  There was also persistent irritability or outbursts of anger.  There was irritability most of the time and he outbursts of anger, especially in traffic.  The Veteran stated that he was becoming increasingly intolerant of ignorance.  There was also a persistent, exaggerated startle response.  The Veteran also reported a past history of substance abuse but that he had been sober for the past 28 years.  

On mental status examination, orientation was within normal limits.  Appearance, hygiene, behavior were appropriate.  He maintained good eye contact during the examination.  Affect and mood showed findings of a great deal of irritability and anger with some depression.  Communication and speech were within normal limits.  Concentration was also within normal limits.  Panic attacks were present and occurred less than once per week.  The attacks included heart palpitations, shortness of breath, and sweating.  There was no suspiciousness present.  There was also no history of delusions or hallucinations and no delusions or hallucinations observed.  Obsessional rituals were absent.  Thought processes were appropriate and he was able to understand directions.  He did not have slowness of thought nor did he appear confused.  Judgment was not impaired and abstract thinking was normal.  Memory was impaired to a mild degree, specifically, forgetting names, directions, and recent events.  He stated that he had difficulty recalling trivial daily details.  Significantly, he indicated that he was formerly very good at recalling names but, during the past 10 years, lost the ability to recall names.  Suicidal and homicidal ideation were absent.  

The examiner diagnosed PTSD and indicated that the Veteran also had substance and alcohol abuse in sustained full remission which was related to the PTSD diagnosis.  The examiner assigned a GAF score of 70.  

The examiner wrote that the Veteran experiences a great deal of ongoing tension and pressure, which required tremendous personal resources to deal with them.  The Veteran stated that "I just push them out of his mind and continue with what I
have to do."  But the examiner noted that the Veteran experienced nearly continuous pressure and stress and required medications in order
to sleep.  The effects of PTSD symptoms on the Veteran's employment and overall quality of life included a slightly decreased sense of feeling carefree and relaxed.  His focus had become narrowed due to the ongoing presence of negative emotion.  The Veteran stated, however, that his family was his joy in life.  The examiner noted that the Veteran was capable of managing benefit payments in his own best interest.  Mentally, the Veteran did not have difficulty performing activities of daily living.  The best description of the Veteran's psychiatric impairment was that his psychiatric symptoms were not enough to interfere with social and occupational functioning or to require continuous medication.  He had no difficulty understanding commands.  Based upon the examination, the examiner wrote that the Veteran did not need to seek any follow up treatment at this time.  The examiner wrote that the Veteran did not appear to pose any threat of danger or injury to self or others.  The prognosis for the psychiatric condition appears good with sufficient treatment.

During the April 2014 VA examination the examiner continued a diagnosis of PTSD along with alcohol dependence in remission.  The examiner wrote that it was possible to differentiate the symptoms attributable to each diagnosis.  Specifically, the Veteran's PTSD was characterized by chronic feelings of emptiness or unhappiness, initial period of detachment, hypervigilance, hyper startle to loud noise, recurrent dreams, and recurrent memories about his military experience.  The alcohol dependence was characterized by having a significant use of alcohol due to his military experience.  

The examiner wrote that the best summarization of the Veteran's level of occupational and social impairment with regard to all of his mental diagnoses was "occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.   It was noted that the Veteran's main problem was social impairment due to PTSD.  He was, however, able to work as an automobile mechanic but admitted to having verbal arguments in this line of work due to intermittent periods of irritability.  However, he reported increased anxiety, especially when in a crowded situation.  

The examiner reviewed the claims file and noted the Veteran's relevant occupational and educational history.  Specifically, the examiner noted that, since 1986, the Veteran had owned a shop working on race cars and appeared to be happy doing such activity.  One of his sons helped him with the business and he indicated that, while his business was not quite profitable, he was able to pay his bills.  The Veteran indicated that he began seeing a counselor for his PTSD on a monthly basis in 2010.  He then went to group therapy for a year and a half.  However, he stopped attending group therapy in 2013.  He indicated that he had been taking Prazosin for the last year.  

The Veteran indicated that he continued to refrain from using alcohol and continued to have trouble sleeping.  He also continued to experience obtrusive memories and nightmares about his military experience.  He continued to remain hypervigilent, especially when in public, and could get hyper startled to loud noises.  He indicated that his anxiety had worsened since submitting his initial claim for PTSD in 2010.  He also reported experiencing a panic attack four years earlier.  He reported occasional suicidal thoughts, specifically he thought about hanging himself two years earlier after an argument with his wife but decided not to proceed with it.  He also reported chronic feelings of emptiness or some sense of a void in his life.  

With regard to the Veteran's symptoms, the examiner wrote that the Veteran experienced depressed mood, anxiety, chronic sleep impairment, and had difficulty in establishing and maintaining effective work and social relationships.  There was no suspiciousness; panic attacks; near-continuous panic or depression; memory loss; flattened affect; circumstantial, circumlocutory, or stereotyped speech; speech intermittently illogical, obscure, or irrelevant; difficulty in understanding complex commands; impaired judgment; impaired abstract thinking; gross impairment in thought processes or communication; disturbances of motivation or mood; difficulty in adapting to stressful circumstances, including work or a worklike setting; inability to establish and maintain effective relationships; suicidal ideation; obsessional rituals which interfere with routine activities; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; neglect of personal appearance and hygiene; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; and disorientation to time or place.

The examiner noted that the Veteran was pleasant and cooperative during the session.  Initially, the Veteran had difficulty relating his military stressors but, through the hour and a half interview, he was able to gradually open up.  He stated that meeting with other veterans had helped him to open up about his military experiences but the Veteran did become emotionally choked and tearful when describing a particular stressor.  The Veteran had no psychotic symptoms.  He was no longer verbalizing any suicidal thoughts, though he related some chronic feelings of emptiness.  Initially, the examiner recommended follow up treatment but the Veteran stated that he was not considering counseling at present and was, instead, receiving the support he needed by attending military reunions.  As such, the examiner indicated that further treatment was not indicated.  

During the September 2014 Board hearing the Veteran reported that his PTSD caused significant problems.  Specifically, he indicated that he had trouble with hypervigilance and startled response.  He also indicated that he was unable to deal with customers at his car shop and that his son had to do this for him.  He further indicated that he had trouble sleeping, memory problems, and was alienated from his family.  He indicated that he experienced a panic attack five years earlier at a hospital in Snodgrass, however, he also indicated that his only psychiatric treatment was through VA.  

Also of record are VA outpatient treatment records dated through April 2014 and private records from Dr. Snodgrass dated through December 2009.  Significantly, the VA records show impressions of PTSD.  The private treatment records show that the Veteran was hospitalized in approximately August 2009 due to intermittent low chest and epigastric pain and subsequently diagnosed with "likely gastroesophageal reflux disease/reflux esophagitits" in October 2009.  

Considering such evidence in light of the criteria noted above, the Board finds the Veteran's PTSD does not meet the criteria for at least the next higher, 50 percent, evaluation.  As noted above, a 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to symptoms like flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

Here, the Board finds that those delineated symptoms are not characteristics of the Veteran's disability throughout this appeal.  In this respect, the Veteran has not been found to have such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; or difficulty in understanding complex commands.  The Veteran has also not been shown to have any significant impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks).  Although some memory loss was demonstrated upon examination in April 2010, the subsequent April 2014 VA examination showed no significant problems with memory.  He did not demonstrate impaired judgment; impaired abstract thinking; or difficulty in establishing and maintaining effective work and social relationships.  For instance, the Veteran has reported a number of positive relationships: with his mother, four siblings, wife, and grown sons.  As for industrial impairment, the Veteran currently owns his own automobile shop and, though not very profitable, appears to enjoy this line of work.  

While the Veteran has contended that he suffered a panic attack in approximately 2009, the Board finds that it is reasonable to conclude that the Veteran was experiencing only chest pain, and not a panic attack as claimed, when the Veteran was hospitalized at Multicare Good Samaritan Hospital in August 2009.  Significantly, there is no mention of anxiety or PTSD as the cause of the chest pain in August 2009.  In fact, the August 2009 treatment report noted final impressions of mild mitral regurgitation, mild tricuspid insufficiency, mild pulmonary hypertension with right ventricular systolic pressure calculated at 39 mmHg.  It was also noted that the Veteran's right atrium and right ventricle appeared to be mildly enlarged and that the Veteran had Stage I diastolic dysfunction.  

The Veteran's symptoms are more closely in line with a 30 percent evaluation.  For instance, while he currently exhibits symptoms such as depressed mood, anxiety, chronic sleep impairment, and difficulty in establishing and maintaining effective work and social relationships; such disturbances are more characteristic of the criteria for the 30 percent rating.  His functioning can be described as satisfactory as he has routine behaviors, is capable of self-care, and is conversant and capable of describing his situation in detail.  As the criteria for the next higher, 50 percent rating are not met, it logically follows that the criteria for any higher evaluation likewise are not met.

The Board does not find evidence that the Veteran's disability rating should be increased for any separate period based on the facts found during the appeal period.  The evidence of record supports the conclusion that he is not entitled to an evaluation greater than 30 percent during any time within the appeal period.
In conclusion, the Board finds that the evidence warrants a disability rating of no more than 30 percent under DC 9411 for the Veteran's PTSD.

The Board also finds that no higher evaluations can be assigned pursuant to any other potentially applicable diagnostic codes.  Because there are specific diagnostic codes to evaluate PTSD, consideration of other diagnostic codes for evaluating the disability does not appear appropriate.  See 38 C.F.R. § 4.20 (permitting evaluation, by analogy, where the rating schedule does not provide a specific diagnostic code to rate the disability); Butts v. Brown, 5 Vet. App. 532 (1993).

The Board has also considered his statements that his disability is worse.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses. Layno, 6 Vet. App. at 470.  However, far more probative are the examination reports prepared by skilled professionals.  Such competent evidence concerning the nature and extent of the Veteran's PTSD has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated.  Furthermore, while the Veteran described experiencing a panic attack during the September 2014 Board hearing, as above, the claimed "panic attack" was actually an August 2009 hospitalization for chest pan with no indication that either anxiety or PTSD was the cause of the chest pain.   

The Board finds that the Veteran has presented credible lay evidence.  However, such evidence does not provide a basis for a higher evaluation.  Furthermore, other than requesting a higher evaluation, his pleadings have been non-specific.  However, the Board does find that the Veteran's reports to the examiners to be competent and credible.  

As such, the Board finds the examination reports to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  In conclusion, the Board finds that the preponderance of the evidence is against an initial increased rating for PTSD and the appeal is denied.


III.  Extraschedular Consideration

The Board has also contemplated whether the case should be referred for consideration of an extra-schedular rating.   An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 
	
In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board notes that, in addition to PTSD, the Veteran is in receipt of service connection for left ear hearing loss and lumbar spine degenerative disc disease.  Recently, in Johnson v. Shinseki, __ F.3d __, No. 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  The Federal Circuit did not indicate whether its holding applied to all disabilities for which the Veteran was service connected at the time of the Board decision or only to those disabilities for which the Veteran was seeking increased ratings and that the Board was adjudicating as part of its decision.  In Johnson, the Veteran was in receipt of service connection for left knee degenerative changes in addition to rheumatic heart disease and right knee degenerative changes.  The appellant argued that the Board erred in not collectively considering the collective impact of rheumatic heart disease and right knee disability, which were the only two increased rating claims that the Board was considering on the merits.  The Board had remanded the claim for an increased rating for left knee degenerative changes to the AOJ for additional development.  There was no argument before the Court or the Federal Circuit that the effect of the left knee disability should have been considered along with the other two disabilities.  Consequently, the Board finds that, consistent with its interpretation of Johnson, because the claim for an increased rating for PTSD is the only increased rating claim to be adjudicated at this time, this is the only disability that must be considered in the extraschedular analysis.

In this regard, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to the Veteran's specific, rated disability of PTSD.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

The Veteran's service-connected PTSD is manifested by signs and symptoms that address the level of social and occupational impairment and include some of the typical symptoms contemplated by the rating schedule.  Higher ratings including 50, 70, and 100 percent ratings are available for more severe levels of impairment. 
 The Board finds that the schedular rating criteria reasonably describe the Veteran's disability picture, which is manifested primarily by depressed mood, anxiety, chronic sleep impairment, and difficulty in establishing and maintaining effective work and social relationships.  In short, there is nothing exceptional or unusual about the Veteran's PTSD disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet.App. at 115.

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with the service-connected disability addressed above.  As such, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating for the service-connected PTSD is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  


ORDER

An initial disability rating greater than 30 percent for PTSD is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014).

With regard to the left ear hearing loss issue, the Board notes that the Veteran is currently not service connected for right ear hearing loss but the Board referred the issue of entitlement to service connection for right ear hearing loss to the AOJ above.  Significantly, when evaluating hearing impairment which is service-connected in only one ear, the nonservice-connected ear will be assigned a Roman numeral designation for hearing impairment of I for purposes of applying Table VII.  See 38 C.F.R. § 3.383 (2014); see also 38 C.F.R. § 4.85(f).  Special consideration for hearing impairment is provided when a service-connected single ear hearing loss warrants a disability rating of 10 percent or more and the other, nonservice-connected ear meets the criteria for a hearing loss disability for VA purposes.  38 C.F.R. 3.385 (2014).  As the Veteran's disability rating for left ear hearing loss is influenced on whether service connection for the right ear is granted, the Board finds that the referred claim for service connection for right ear hearing loss is inextricably intertwined with the claim for an increased rating for left ear hearing loss.  Therefore, the Board may not properly review the Veteran's left ear claim until the AOJ develops and adjudicates the Veteran's referred right ear claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered); Holland v. Brown, 6 Vet. App. 443, 445-46 (1994).  

With regard to the lumbar spine issue, during the September 2014 Board hearing, the Veteran expressed disagreement with the initial 20 percent disability rating assigned for his lumbar spine degenerative disc disease by rating decision dated in June 2014.  Significantly, the Veteran also testified that his lumbar spine disorder had increased in severity since his last VA examination.  The Board finds that this contention represents a timely notice of disagreement with respect to the initial disability rating assigned for the Veteran's lumbar spine degenerative disc disease.  38 C.F.R. § 20.201.  As such, upon remand, the AOJ should issue a statement of the case addressing this issue.  Manlincon v. West, 12 Vet. App. 238 (1999).  This issue will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

With regard to the TDIU issue, as indicated in the Introduction, the issue of entitlement to a TDIU is considered part and parcel of the Veteran's increased rating claim.  See Rice, supra.  However, the Board finds that further development is necessary for a fair adjudication of the TDIU aspect of the claim.  Therefore, on remand, the Veteran should be provided VCAA notice regarding the information and evidence necessary to substantiate a TDIU, be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), and the AOJ should obtain all outstanding treatment records regarding his service-connected disabilities.  Furthermore, an opinion regarding whether such disabilities, either singularly or jointly, render the Veteran unemployable should be obtained.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  In this regard, the Board notes that, in addition to PTSD, service connection is also in effect for left ear hearing loss, and lumbar spine degenerative disc disease.  

Significantly, the Board notes that entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation. See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

Marginal employment, defined as an amount of earned annual income that does not exceed the poverty threshold determined by the United States Department of Commerce, Bureau of the Census, shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Substantially gainful employment is work that is more than marginal, which permits the individual to earn a "living wage." 
See Moore v. Derwinski, 1 Vet. App. 356 (1991).

Finally, the Veteran has reported continued medical treatment from VA providers in this case.  The most recent VA medical records in the claims file are dated in April 2014.  Thus, there appear to be outstanding medical records in this case that should be obtained for consideration in the Veteran's appeal.  

Accordingly, the case is REMANDED for the following action:

1. Adjudicate the referred claim of entitlement to service connection for right ear hearing loss.  

2. Provide the Veteran and his representative with a statement of the case on the issue of entitlement to an initial disability rating greater than 20 percent for lumbar spine degenerative disc disease.  Please advise the Veteran and his representative of the time period in which to perfect an appeal of this issue.  If an appeal of this issue is perfected in a timely fashion, then return this issue to the Board for its review, as appropriate.  

3. Provide the Veteran with proper VCAA notice regarding the evidence and information necessary to substantiate his TDIU claim.  He should also be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).  She should be specifically requested to provide details regarding his self-employment at her car shop, to include the specific dates he has worked there, the number of hours per week he works there, and evidence of income from such employment. 
	
4. Obtain all outstanding VA treatment records dated from April 2014 to the present, and associate them with the claims file.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

5. Following any necessary development, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his lumbar spine degenerative disc disease.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.

Specifically, the examiner should indicate the nature and severity of all manifestations of such disorder.  In this regard, the examiner should record the range of motion observed on clinical evaluation, in terms of degrees of extension, forward flexion, left and right lateral flexion, and left and right rotation.  If there is clinical evidence of pain on motion, the examiner should indicate the degree of flexion, extension, and/or rotation at which such pain begins.  Then, after reviewing the Veteran's complaints and medical history, the examiner should render an opinion, based upon his or her best medical judgment, as to the extent to which the Veteran experiences functional impairments such as weakness, excess fatigability, incoordination, or pain due to repeated use or flare-ups, and should portray these factors in terms of degrees of additional loss in range of motion (beyond that which is demonstrated clinically), if feasible.

If range of motion is not possible, the examiner should indicate whether the Veteran has unfavorable of the entire thoracolumbar spine or unfavorable ankylosis of the entire spine.

The examiner should also state whether the Veteran's service-connected lumbar spine degenerative disc disease is manifested by any neurological impairment, and, if so, which nerves are involved, and the extent of the impairment.  The examiner should specifically indicate whether the Veteran has bowel or bladder impairment, erectile dysfunction, and/or left or right lower extremity radiculopathy as a result of his back disability.  The examiner should also specifically comment on the functional effects that the Veteran's service-connected connected lumbar spine degenerative disc disease has on his ability to perform the activities of daily living, to include the physical acts required for employment.  

All opinions expressed must be accompanied by a supporting rationale.

6. After obtaining any outstanding treatment records relevant to the Veteran's service-connected disabilities, the claims file should be forwarded to an appropriate medical profession to offer an opinion as to the impact the Veteran's service-connected disabilities- currently, PTSD, left ear hearing loss, and lumbar spine degenerative disc disease-has on his ability to perform the activities of daily living, to include the physical acts required for employment. 

If no single service-connected disability, alone, is deemed to cause significant impairment in performing the activities of daily living, to include employment, the examiner must consider and discuss the combined effects of the Veteran's PTSD, left ear hearing loss, and lumbar spine degenerative disc disease on his ability to perform the activities of daily living, to include employment.

In responding to the above, the examiner must consider all pertinent evidence and assertions, to particularly include the Veteran's employment history as well as the Veteran's testimony during the September 2014 Board hearing that, while he works full time running his own automobile repair business, that this employment is neither substantial nor gainful. 

All examination findings, along with complete, clearly stated rationale for the conclusions reached must be provided.

7. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


